DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hahn et al. (WO2018001358) (“Hahn”).

Regarding claim 1, Hahn teaches a lawn mower robot (100), comprising: an outer cover (102); an inner frame (Fig 3 shows a chassis) positioned in the outer cover; a plurality of wheels  (104) provided on sides of the inner frame and configured to rotate to move the lawn mower robot; one or more blades (212b) rotatably mounted at a lower surface of the inner frame and configured to rotate to mow grass; at least one motor (p 39, lines 

Regarding claim 5, Hahn teaches a plurality of ultrasonic sensors (602) provided at a front upper region of the outer cover to sense obstacles, wherein the plurality of ultrasonic sensors are positioned inside an ultrasonic sensor frame; and an infrared sensor provided on the ultrasonic sensor frame and configured to transmit infrared rays toward a front side of the outer cover to sense a position of a charging stand (900, via 205), wherein a region of the ultrasonic sensor frame includes a transparent material to transmit the infrared rays therethrough.  

Regarding claim 16, Hahn teachesa rotating plate (140) rotatably positioned at the lower surface of the inner frame, wherein the one or more blades are rotatably mounted on the rotating plate, wherein the one or more motors rotate the rotating plate to rotate the one or more blades.  



Regarding claim 18, Hahn teaches the one or more wheel motors include a plurality of wheel motors (210) provided at the sides of the inner fame to rotate the wheels.  

Regarding claim 19, Hahn teaches a lawn mower robot, comprising: an outer cover (102); an inner frame (Fig 3 shows a chassis) positioned in the outer cover; a plurality of wheels provided on sides of the inner frame and configured to rotate to move the lawn mower robot; one or more blades (212b) rotatably mounted at a lower surface of the inner frame and configured to rotate to mow grass; at least one motor (210) coupled to the inner frame to provide a force to rotate the wheels and the blades; a battery (1000) that is removably received through the lower surface of the inner frame to supply power to the at least one motor; and a charging hole (922) provided at a front side of the outer cover and configured to receive a portion of a charging terminal protrusion (940) of a charging stand (900).  

Regarding claim 20, Hahn teaches a plurality of charging terminals spaced apart rearward from a front opening of the charging hole (922) and configured to be brought into contact with the charging terminal protrusion (940); and a charging terminal housing configured to receive the plurality of charging47P-1615 terminals therein and to position the plurality of charging terminals on a front inner side of the inner frame, wherein the .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (WO2018001358) (“Hahn”) in view of Kim (KR20150125508).

Regarding claim 6, Hahn teaches the invention as described above but fails to teach coil sensors.  Kim teaches a lawn mower robot comprising: a plurality of coil sensors (Fig 1, 3; 30) configured to sense a wire installed within a preset lawn mower working .


Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (WO2018001358) (“Hahn”) in view of Morin et al. (2018/0184583) (“Morin”).

Regarding claim 10, Hahn teaches the invention as described above but fails to teach a bumper with fastening hooks.  Morin teaches a robot lawn mower having a bumper positioned to enclose a front region and parts of left and right sides of the outer cover; fastening hooks extended rearward from upper and lower ends of the bumper, 44P-1615 respectively; and a wedge protruded in a vertical direction to face the fastening hooks (See Figure 3B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a bumper with fastening hooks on the mower of Hahn as taught by Morin as it is obvious to use a known technique to improve similar devices in the same way.  

Regarding claim 11, Hahn as modified by Morin teaches the fastening hooks are spaced apart from each other in a length direction of the bumper portion (Figure 3B).  




Allowable Subject Matter
Claims 2-4, 7-9, 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819.  The examiner can normally be reached on 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        April 6, 2021